DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Objections
Claims 1-8 and 10-17 are objected to because of the following informalities:  
In claim 1, --an-- should be added before “average” in line 12; --to-- should be added before “outer” in line 13; --the-- should be added before “normal” in line 14; “the normal” should be changed to --a normal-- in line 16; “the defective” should be changed to --a defective-- in line 17; and it is not clear if steps (f) and (g) occur when the test-target component is defective or is not defective, as identified in step (d) (e.g., see figure 4, which discloses that steps (f) and (g) occur when the test-target component is not defective). 
In claim 3, --and-- should be added after “areas;”; and it is not clear when the step of identifying whether the test-target component is a retest component, as recited in the last two lines, occurs with respect to the steps in (g) in base claim 1 (e.g., see figure 4, which discloses that the step of identifying whether the test-target component is a retest component (S70) occurs before identifying whether the test-target component is a normal component (S80) or a defective component (S100)).
In claim 4, “are” should be changed to --is-- in line 2.
In claim 5, “is the” should be changed to --is a-- in line 4.
In claim 10, --an-- should be added before “average” in line 15; --to-- should be added before “outer” in line 16; --the-- should be added before “normal” in line 17; “the normal” should be changed to --a normal-- in lines 19-20; “the defective” should be changed to --a defective-- in lines 20-21; and it is not clear if the comparing of the data of the measured temperature with the distribution data and the identifying whether the test-target component is a normal component or a defective component, as recited in lines 19-21, occurs after identifying whether or not the test-target component is a defective component based on the comparison result, as recited in lines 11-12 (e.g., see figure 4, which discloses that the comparing of the data of the measured temperature with the distribution data (S60) and the identifying whether the test-target component is a normal component (S80) or a defective component (S100) occurs after identifying whether or not the test-target component is a defective component based on the comparison result (S50).
In claim 12, it is not clear when the identifying whether the test-target component is a retest component, as recited in the last two lines, occurs with respect to the identifying whether the test-target component is a normal component or a defective component, as recited in lines 19-21 of base claim 10 (e.g., see figure 4, which discloses that the identifying whether the test-target component is a retest component (S70) occurs before identifying whether the test-target component is a normal component (S80) or a defective component (S100)).
In claim 14, “is the” should be changed to --is a-- in line 4.
Claims 2, 6-8, 11, 13, 15-17 are objected to for being dependent on an objected base claim.
Appropriate correction is required.

Allowable Subject Matter
Claims 1-8 and 10-17 would be allowable if rewritten to overcome the objections set forth in this Office action.

The following is a statement of reasons for the indication of allowable subject matter:  
The prior art of record does not disclose or suggest the following in combination with the remaining limitations of the claims:
A method comprising (e) storing distribution data corresponding to statistical information of measured temperature values of a plurality of test-target components, the distribution data being represented as a graph to define a normal area based on average or median of measured temperatures of the plurality of test-target components and defective areas corresponding outer areas on the left and right sides of normal area; (f) comparing the data of the measured temperature with the distribution data; and (g) identifying whether the test-target component is the normal component having a temperature which is within a range of the normal area or the defective component having a temperature which is within a range of the defective areas based on the comparison result of (f) (claim 1).
An apparatus, wherein the storage unit stores distribution data corresponding to statistical information of measured temperature values of a plurality of test-target components, the distribution data being represented as a graph to define a normal area based on average or median of measured temperatures of the plurality of test-target components and defective areas corresponding outer areas on the left and right sides of normal area, and the processor is configured to compare the data of the measured temperature with the distribution data stored in the storage unit, and identify whether the test-target component is the normal component having a temperature which is within a range of the normal area or the defective component having a temperature which is within a range of the defective areas (claim 10).

Response to Arguments
Applicant’s arguments with respect to the claims have been considered, but are moot in view of the new grounds of rejection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIRELLYS JAGAN whose telephone number is (571)272-2247. The examiner can normally be reached Tuesday-Friday 8-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on 571-272-2388. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MIRELLYS JAGAN/
Primary Examiner
Art Unit 2855
8/6/22